      Case 4:20-cv-00568-MW-MAF Document 18 Filed 02/26/21 Page 1 of 4



                                                                    Page 1 of 4

          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


BARBARA STONE, and the
ESTATE OF HELEN STONE, et al.,

      Plaintiffs,

vs.                                          Case No. 4:20cv568-MW-MAF

RONALD DESANTIS, et al.,

     Defendants.
_________________________/


                    REPORT AND RECOMMENDATION

      This case was initiated on December 15, 2020, with several persons

seeking to join together as Plaintiffs, all of whom were proceeding pro se.

An Order was entered on January 4, 2021, advising that if Plaintiffs were

unable to pay the filing fee, appropriate in forma pauperis motions must be

filed by each person desiring to participate in this case. ECF No. 6.

Plaintiffs were given until February 4, 2021, to comply. ECF Nos. 6, 8.

      Plaintiffs thereafter sought to proceed without payment of the fee, but

they did so by submitting a “demand for mandatory fee waiver.” ECF No.

12. That motion was denied and Plaintiffs were informed that federal law
     Case 4:20-cv-00568-MW-MAF Document 18 Filed 02/26/21 Page 2 of 4



                                                                     Page 2 of 4

required the payment of a filing fee. 28 U.S.C. § 1914 (cited in ECF No.

15). Plaintiffs were further advised that an action could proceed without

payment of the filing fee, but only “by a person who submits and affidavit”

which demonstrates his or her inability to pay the fee. Id. at 2. As a

courtesy, the deadline to either pay the fee or file a proper in forma

pauperis motion was extended to February 19, 2021. Id. at 7.

      That deadline expired a week ago, but nothing has been filed.

Despite being warned that if they failed to comply with the Order, a

recommendation of dismissal would be entered, Plaintiffs have neither paid

the fee nor filed an in forma pauperis motion. It appears that Plaintiffs have

abandoned this litigation.

      “A district court, as part of its inherent power to manage its own

docket, may dismiss a case sua sponte” when a Plaintiff “fails to prosecute

or” otherwise comply with a court order. See Ciosek v. Ashley, No.

3:13cv147/RV/CJK, 2015 WL 2137521, at *2 (N.D. Fla. May 7, 2015). The

Supreme Court has held that “[t]he authority of a court to dismiss sua

sponte for lack of prosecution has generally been considered an ‘inherent

power,’ governed not by rule or statute but by the control necessarily

vested in courts to manage their own affairs . . . . ” Link v. Wabash R.R.

Case No. 4:20cv568-MW-MAF
     Case 4:20-cv-00568-MW-MAF Document 18 Filed 02/26/21 Page 3 of 4


                                                                      Page 3 of 4

Co., 370 U.S. 626, 630, 82 S. Ct. 1386, 1389, 8 L. Ed. 2d 734 (1962)

(quoted in Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337

(11th Cir. 2005)); see also N.D. Fla. Loc. R. 41.1. Because Plaintiffs did

not comply with three Court Orders requiring payment of the filing fee or

the filing of proper in forma pauperis motions, Plaintiffs have failed to

prosecute this case. Dismissal is appropriate.

                              Recommendation

      It is respectfully RECOMMENDED that this case be DISMISSED for

failure to prosecute and failure to comply with a Court Order.

      IN CHAMBERS at Tallahassee, Florida, on February 26, 2021.


                                   S/   Martin A. Fitzpatrick
                                   MARTIN A. FITZPATRICK
                                   UNITED STATES MAGISTRATE JUDGE



                         NOTICE TO THE PARTIES

      Within fourteen (14) days after being served with a copy of this
Report and Recommendation, a party may serve and file specific written
objections to these proposed findings and recommendations. Fed. R.
Civ. P. 72(b)(2). A copy of the objections shall be served upon all other
parties. If a party fails to object to the Magistrate Judge’s findings or
recommendations as to any particular claim or issue contained in this
Report and Recommendation, that party waives the right to challenge on


Case No. 4:20cv568-MW-MAF
     Case 4:20-cv-00568-MW-MAF Document 18 Filed 02/26/21 Page 4 of 4


                                                                 Page 4 of 4

appeal the District Court’s order based on the unobjected-to factual and
legal conclusions. See 11th Cir. Rule 3-1; 28 U.S.C. § 636.




Case No. 4:20cv568-MW-MAF
